In the Missouri Court of Appeals
             Eastern District
OCTOBER 27, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101393   JUANITA MCKEE, APP V HONEYWELL SECURITY, RES

2.   ED101618 STATE OF MISSOURI, RES V THEODIS HOLMES, APP

3.   ED101662 STATE OF MISSOURI, RES V RONALD MILLS, APP

4.   ED101845 SHARON M. BROOKS, APP V ROBERT BROOKS, RES

5.   ED102195 STATE OF MISSOURI, RES V LONNIE BROWN, APP

6.   ED102604 DAVID GERMAINE WHITE, APP V STATE OF MISSOURI,
     RES